Citation Nr: 0639074	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-13 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for left 
trochlear nerve palsy with diplopia from October 25, 2002, to 
January 6, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
left trochlear nerve palsy with diplopia from January 6, 
2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from January 1948 to August 
1983.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied a 
compensable evaluation for left trochlear nerve palsy with 
diplopia; that evaluation was continued by an April 2003 
rating decision.  In June 2006, a rating decision was issued 
which increased the disability evaluation to 30 percent, 
effective January 6, 2006.


FINDINGS OF FACT

1.  Between October 25, 2002, and January 6, 2006, the 
veteran's diplopia was characterized by right eye corrected 
visual acuity of 20/30 to 20/40 and left eye corrected visual 
acuity of 20/20 to 20/25.

2.  From January 6, 2006, the veteran's diplopia is 
characterized by right eye corrected visual acuity of 20/40 
and left eye corrected visual acuity of 20/40.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation from October 2, 
2002, to January 6, 2006, for left trochlear nerve palsy with 
diplopia have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.84a, Diagnostic Codes (DCs) 6073, 6074, 6090 
(2006).

2.  The criteria for an evaluation in excess of 30 percent 
from January 6, 2006, for left trochlear nerve palsy with 
diplopia have not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.84a, Diagnostic Codes (DCs) 6073, 6074, 6090 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328, rev'd on other 
grounds (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In November 2002 and December 2005 letters, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  He was told what evidence was needed to substantiate 
his claims, as well as what information and evidence VA would 
obtain in his behalf and what information and evidence he 
could submit.  He was told to submit any evidence relevant to 
his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  The veteran was 
provided notice of the provisions of the Dingess decision in 
June 2006.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.


Pursuant to the Rating Schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75. 4.84a, DC 6090, and Note 4.

When visual acuity in one eye is 5/200, a 30 percent rating 
is applicable when corrected visual acuity in the other eye 
is 20/40, and a 40 percent rating is assigned when the visual 
acuity in the other eye is 20/50.  See 38 C.F.R. § 4.84a, DC 
6073, 6074; see Butts v. Brown, 5 Vet. App. 532 (1993).

DC 6090 provides a rating equivalent to visual acuity of 
5/200 if diplopia is central to 20 degrees.  When diplopia is 
from 21to 30 degrees, the rating is equivalent to visual 
acuity of 15/200 if down, 20/100 if lateral, and 20/70 if up.  
When diplopia is from 31 to 40 degrees, the rating is 
equivalent to 20/200 if down, 20/70 if lateral, and 20/40 if 
up.  When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  When diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The relevant evidence of record includes a December 18, 2001, 
outpatient treatment note which shows that the veteran had 
right corrected visual acuity of 20/40 and left corrected 
visual acuity of 20/25.  Extraocular movements were 
consistent with left trochlear nerve palsy.

The veteran was examined by VA in February 2003.  The claims 
file was not available for review at the time of this 
examination.  He was noted to wear glasses with a vertical 
prism, which had recently been increased to 10 vertical 
diopters, to correct the diplopia.  His corrected visual 
acuity in the right eye as 20/30 and on the left was 20/20 
minus.  The clinical evaluation of the eyes noted that his 
extraocular muscles were full; the left eye was 
hyperexotropic.  His confrontation fields were full and his 
pupils were equal and reactive to light and accommodation.  
The slit lamp examination noted that the lids, conjunctiva, 
corneas, and irises were within normal limits.  The lenses 
showed +1 nuclear sclerosis bilaterally.  The optic nerve was 
distinct with good perfusion, the vessels were normal, the 
macula was flat, and the periphery was stable.  Diplopia was 
not present on testing.  His visual fields were full and 
normal.  The diagnosis included left trochlear nerve palsy 
without diplopia.

Numerous records from the Brooke Army Medical Center show 
that the veteran had right eye cataract surgery in December 
2003.  He then underwent additional surgery for a left eye 
cataract in November 2005.  These records contained no 
indication of specific treatment for the service-connected 
left trochlear nerve palsy with diplopia.

VA re-examined the veteran in June 2006.  He stated that his 
diplopia caused confusion and disorientation, although it was 
not incapacitating.  He said that his vertical diplopia was 
better with his head tilted to the right.  He specifically 
stated that he was not receiving any treatment for this 
condition.  The examination of the eyes was conducted while 
dilated.  The funduscopy was normal, as was his intraocular 
pressure.  His corrected right eye visual acuity was 20/40 
and his left eye corrected visual acuity was 20/40.  His 
dipolpia was bilateral and was constant. It was present at 
all distances and was correctable by prisms.  It was present 
in the following visual fields:  central at 20 degrees; 21-30 
degrees right lateral down, 21-30 degrees right lateral up, 
31-40 degrees right lateral down, 31-40 degrees right lateral 
up; 21-30 degrees left lateral down, 21-30 degrees left 
lateral up, 31-40 degrees left lateral down, and 31-40 
degrees left lateral up.  His visual fields were within 
normal limits by confrontation.  The motility examination 
revealed the presence of 20 prism diopter, left hypertopia in 
primary gaze which is worse in right gaze and left head tilt, 
which confirmed the left 4th nerve palsy.  The diagnosis was 
left trochlear nerve palsy with diplopia.

After a careful review of the evidence of record, the Board 
finds that entitlement to a compensable evaluation from 
October 25, 2002, to January 6, 2006, has not been 
demonstrated.  There is no indication that the disorder was 
treated during that time period, a fact the veteran 
acknowledged at the time of his January 2006 VA examination.  
In fact, the VA examination conducted in February 2003 did 
not confirm the presence of diplopia.  Therefore, there is no 
objective evidence of record that would support a compensable 
evaluation during that time period. 

In addition, the Board finds that entitlement to an 
evaluation greater than 30 percent on and after January 6, 
2006, has not been established.  The evidence shows that, at 
the time of this examination, his right eye corrected visual 
acuity was 20/40 and his left eye corrected visual acuity was 
also 20/40.  According to the Goldman Perimeter Chart, 
diplopia was present central at 20 degrees.  This equates to 
visual acuity of 5/200 in the poorer eye.  As noted above, 
under 38 C.F.R. § 4.84a, Diagnostic Code 6074, corrected 
visual acuity of 5/200 in one eye warrants a 30 percent 
disability evaluation when the corrected visual acuity in the 
other (better) eye is 20/40.  The next higher evaluation of 
40 percent under 38 C.F.R. § 4.84a, DC 6073 requires a 
corrected visual acuity of 20/50 in the better eye.  As that 
is not the case here, an evaluation in excess of 30 percent 
from January 6, 2006, forward is not justified.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no suggestion in the record that the veteran's 
employment has been so markedly interfered with due to the 
service-connected left trochlear nerve palsy with dipolpia 
that the schedular standards are inadequate to evaluate it.  
Nor is ther any indication that this condition has required 
frequent hospitalization.  Therefore, the Board finds no 
exceptional circumstances in this case that would warrant 
referral for consideration of an extraschedular evaluation.


ORDER

Entitlement to a compensable evaluation for left trochlear 
nerve palsy with diplopia from October 25, 2002, to January 
6, 2006, is denied.

Entitlement to an evaluation in excess of 30 percent for left 
trochlear nerve palsy with diplopia from January 6, 2006, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


